Case 12-52799-btb     Doc 446    Entered 08/28/19 14:53:05    Page 1 of 20


                                                                   tq
 MICHAEL LEHNERS, ESQ.
 429 Marsh Ave.
 Reno, Nevada 89509
 Nevada Bar Number 003331
 (775) 786-1695
 email michaellehners@yahoo.com
 Attorney for Chapter Seven Trustee
 Donald Gieseke

                        UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEVADA
                                          oOo

                                                BK-N- 12-52799-btb
                                                CHAPTER 7
                                                Hearing Date:
 IN RE                                          and Time:
                                                Mtn No.
 PATMONT MOTOR WERKS, INC.,                     Est Time: 25 Minutes
                                            MOTION TO CONFIRM SALES AND
               Debtor(s).                  DISTRIBUTE PROCEEDS TO CREDITORS
                                              AND FINAL FEE APPLICATION

         Chapter Seven Trustee, Donald Gieseke, files the following Motion to
 Confirm Sales and Distribute Proceeds to Creditors and Final Fee Application.
         1.    Background
         This action arises out of two motions filed by the Trustee to approve the sale
 of estate property and to compromise claims. On February 4, 2015 the Trustee filed
 a motion to sell substantially all estate assets free and clear of liens (ECF 201). On
 March 13, 2015 this Court approved the Trustee's motion, and the assets were sold
 to GoPed (ECF 226). GoPed paid the estate $145,000, plus the substantial non-cash
 components.
         The March 13, 2015 order also reserved the Trustee's rights to pursue claims
 under Chapter Five of the Bankruptcy Code.
         On June 23, 2015 the Trustee filed an adversary complaint against Steven and
 Hannalore Patmont alleging Patmont Motor Werks paid the sum of $113,000.00 to
                                           1
     Case 12-52799-btb    Doc 446    Entered 08/28/19 14:53:05      Page 2 of 20


1
      Steven and Hannalore Patmont. As an affirmative defense the Patmonts asserted
2
      that the payments were a contemporary exchange.
3
             The parties appeared at a settlement conference on June 28, 2016. The
4
      Patmonts agreed to pay the Trustee $30,000.00, and to convey the trademark or
5
      trademarks relating to the Hoverboard. On November 7, 2016 this Court entered its
6
      order approving the second compromise (Adversary ECF 61).
7
             Subsequently the Trustee pursued the Estate's rights with respect to the
8
      Hoverboard trademarks. At the time the Patmonts surrendered the trademarks to
9
      the Estate, there was pending litigation involving the trademarks. The litigation
10
      was captioned Equalia vs. Powerboard, et. al. filed in the Northern Federal District
11
      Court for the State of California, Case No. 16-cv-03259.
12
             The California litigation had settled for $25,000.00. For a variety of reasons,
13
      the Trustee believed this was a good settlement. He moved to have this Court
14
      approve the settlement. It was approved by this Court on April 10, 2017 (ECF 296).
15
             After the Hoverboard settlement was approved, the Wichots filed a motion
16
      to set aside this Court's order approving the sale of the assets to GoPed (ECF 226)
17
      and the order approving the Hoverboard settlement (ECF 296). The motion was
18
      filed on March 22, 2017 (ECF 289).
19
            The Wichots attorney withdrew, leaving Barbara Wichot as the guardian of
20
      the person and estate of Jeffrey Wichot - an incapacitated person.
21
            Ms. Wichot was unable to obtain counsel. This Court set a status hearing for
22
     April 3, 2019. Prior to that hearing undersigned counsel spoke to Ms. Wichot and
23
     counsel for the Patmonts, Christopher Burke, Esq. Counsel was informed by both
24
     parties that each desired to settle the litigation set forth above. This desire was
25
     confirmed on the record at the April 3, 2019 status hearing.
26

27

28

                                               2
     Case 12-52799-btb      Doc 446    Entered 08/28/19 14:53:05     Page 3 of 20


1
               The Wichots and the Patmonts had agreed to release each other and that the
2
      motions would be withdrawn with prejudice. However, the Wichots did not release
3
      any rights with respect to the proof of clam that was filed with this Court.
4
               Counsel for the Trustee agreed to memorialize the settlement agreement in
5
      an order with findings. He also agreed not to charge any fees to the estate for his
6
      time in negotiating the settlement, the court appearance and the drafting of the
7
      order.
8
               A draft of the order was sent to the parties. A copy of the draft is attached as
9
      Exhibit "1". Mr. Burke responded with proposed changes. On April 18, 2019
10
      undersigned counsel sent Ms. Wichot an email. It informed her of the changes Mr.
11
      Burke requested and asked to hear from her. A copy of this email has been attached
12
      as Exhibit "2".
13
               The same day, Ms. Wichot responded stating she was having the draft order
14
      reviewed by her attorney. A copy of her return email has been attached as Exhibit
15    113II.


16
               That same day undersigned counsel asked for an estimate of when she would
17
      receive a response from her attorney. A copy of that email has been attached as
18
      Exhibit "4".
19
               Nothing has happened since. It appears that this matter cannot be finalized
20
      without this motion. However, when speaking with Ms. Wichot, she did tell
21
      counsel she did not want to undo the settlements the Trustee had obtained.
22
      2.       Relief Sought
23
               The Trustee is filing this motion to ratify the validity of: (1) The March 13,
24
      2015 Order approving the sale of substantially all estate assets free and clear of liens
25
      (ECF 226); (2) The November 7, 2016 Order approving the settlement with the
26
      Patmonts regarding the preference litigation (Adversary ECF 61); and (3) The April
27

28

                                                 3
Case 12-52799-btb    Doc 446    Entered 08/28/19 14:53:05    Page 4 of 20



 10, 2017 Order approving the $25,000.00 settlement in the Hoverboard litigation
 reached in the California Court.
       To clarify, the Trustee seeks this Court to make an express finding that none
 of the foregoing orders were obtained by fraud upon the Court.
       The Trustee is also requesting that he be dismissed as a party with respect to
 the Wichots' motion to set aside this Court's order approving the sale of the assets
 to GoPed (ECF 226) and the order approving the Hoverboard settlement (ECF 296).
       Next, the Trustee is requesting that he be allowed to distribute the funds that
 he has on hand to the Creditors in order of priority.
       Finally, counsel is seeking approval of $1,500.00 as compensation for the
 drafting of this motion and the related court appearance.

              Dated: This      .(clay of       c.1)      , 2019


                                           By: /./
                                                       ners, Esq.
                                            4 17 arsh Ave.
                                            Reno, Nevada 89509
                                            Nevada Bar Number 003331




                                           4
     Case 12-52799-btb   Doc 446   Entered 08/28/19 14:53:05   Page 5 of 20
                               Exhibit List


Exhibit 1        Draft Order from April 3, 2019 Status hearing

Exhibit 2        April 18, 2019 email from Lehners to Wichot

Exhibit 3        April 18, 2019 email from Whichot to Lehners

Exhibit 4        April 18, 2019 email from Lehners to Wichot
Case 12-52799-btb   Doc 446   Entered 08/28/19 14:53:05   Page 6 of 20




                     Exhibit 1




                    Exhibit 1
     Case 12-52799-btb   Doc 446    Entered 08/28/19 14:53:05   Page 7 of 20




1

2

3


4

5

6

7
       MICHAEL LEHNERS, ESQ.
8
       429 Marsh Ave.
       Reno, Nevada 89509
9      Nevada Bar Number 003331
       (775) 786-1695
10
       email michaellehners@yahoo.com
11     Attorney for Chapter Seven Trustee
       Donald Gieseke
12

13
                          UNITED STATES BANKRUPTCY COURT
14
                                   DISTRICT OF NEVADA
15
                                           oOo
16
                                                BK-N- 12-52799-btb
17                                              CHAPTER 7
                                                Hearing Date: 4/3/19
18
       IN RE                                    and Time: 10:00 a.m.
19                                              Mtn No.
       PATMONT MOTOR WERKS, INC.,               Est Time: 5 Minutes
20
                                             ORDER DISMISSING CLAIMS AND
                    Debtor(s).
21                                            APPROVING SETTLEMENT AND
                                                      COMPROMISE
22

23             THIS MATTER came before the Court on status hearing set by this
24     Court for April 3, 2019. Michael Lehners, Esq. appeared on behalf of the
25     Chapter Seven Trustee, Donald Gieseke, who was also present.
26     Christopher Burke, Esq. appeared on behalf of Stephen Patmont. Barbara
27     Wichot, as the guardian of the person and estate of Jeffrey Wichot - an
28     incapacitated person, appeared on her own behalf by telephone. The
                                        1
     Case 12-52799-btb   Doc 446   Entered 08/28/19 14:53:05   Page 8 of 20




1
       Court listened to the comments by the parties. Barbara Wichot and
2
       counsel for Stephan Patmont expressed a desire to release each other
3
       from all claims one may have against the other with prejudice. The Court
4
       hereby makes the following findings and enters the following order.
5
       I.    Findings of Fact
6
             1.    On March 13, 2015 this Court approved the Trustee's Motion
7
       to Sell Substantially all Estate Assets Free and Clear of Liens (DE 226).
8
       The successful bidder was GoPed which agreed to pay $145,000.00 in
9
       cash and to assume responsibility for payment of all unpaid post
10
       conversion expenses, excepting Trustee's commissions and attorney fees.
11
             2.    The March 13, 2015 order also reserved the Trustee's rights
12
       to pursue claims under Chapter Five of the Bankruptcy Code.
13
             3.    On June 23, 2015 the Trustee filed an adversary complaint
14
       against Stephen and Hannalore Patmont alleging Patmont Motor Werks
15
       paid the sum of $113,000.00 to Stephen and Hannalore Patmont.
16
             4.    The parties appeared at a settlement conference on June 28,
17
       2016. The settlement conference was successful. The Patmonts agreed to
18
       pay the Trustee $30,000.00, and they agreed to convey the trademark or
19
       trademarks relating to the Hoverboard to the bankruptcy estate.
20
             5.    On November 7, 2016 this Court entered its order approving
21
       the second compromise (Adversary ECF 61). Said order provided in
22
       relevant part that:
23
            IT IS FURTHER ORDERED that all remaining assets in the
24
            Bankruptcy Estate, whether disclosed or not, shall be
25          conveyed absolutely to the Patmonts. These assets include
            any litigation or causes of action against the Wichots and
26          successor liability claims. However, any claims based upon
27
            alter ego can not be sold and shall not be among the assets
            transferred pursuant to the settlement agreement.
28

                                           2
     Case 12-52799-btb   Doc 446   Entered 08/28/19 14:53:05   Page 9 of 20




1
             6.    One of these assets that passed from the bankruptcy estate
2
       to the Patmonts was the right of the estate to challenge the validity of
3
       the judgment(s) obtained by Ms. Wichot against Patmont. Mr. Pat►Wont
4
       represents to this Court that he still owns and controls the sole right to
5
       challenge the validity of the judgment(s) obtained by Ms. Wichot against
6
       Patmont, and that the right has not been transferred to any other entity.
7
             7.    At the time the Hoverboard trademark was conveyed to the
8
       estate, it was the subject of litigation between Equalia, LLC and
9
       Hoverboard Technologies Corporation. It was Equalia's contention that its
10
       use of the term "hoverboard" to describe its product does not violate the
11
       Lanham Act because the term is generally descriptive of a class of goods
12
       generically described as hoverboards. Equalia believes that its use of the
13
       term hoverboard to describe its product constitutes fair use of a generic
14
       and descriptive term.
15
            8.     The Equalia litigation went before a settlement judge. Equalia
16
       agreed to pay the Bankruptcy Estate $25,000. On February 22, 2017 the
17
       Trustee filed a motion to approve this settlement (ECF 276). On April 10,
18
      2017 this Court approved the Trustee's motion to approve the
19
      settlement agreement (ECF 296).
20
            9.     On March 22, 2017 Ms. Wichot filed a motion to set aside the
21
      first two sales alleging fraud upon the Court (ECF 289).
22
            10.    On March 27, 2017 the Trustee filed an opposition to Ms.
23
      Wichot's motion (ECF 291).
24
            1 1.   On March 1, 2018 this Court entered an order allowing the
25
      lawfirm of Lewis Roca Rothgerber Christie LLP to withdraw as counsel
26
      for Ms. Wichot. Since that time, the Court has monitored these
27
      proceedings through various status hearings. The most recent status
28

                                          3
Case 12-52799-btb   Doc 446   Entered 08/28/19 14:53:05   Page 10 of 20




  hearing was on April 3, 2019 where Ms. Wichot and counsel for the
  Patmonts indicated Ms. Wichot would dismiss her motion to set aside the
  first two sales alleging fraud upon the Court.
        1 2 . By signing her approval of the Order below, Ms. Wichot
  agrees that the three settlements obtained by the Trustee referenced
  herein were fair and reasonable. Ms. Wichot agrees to withdraw her
  motion to set aside the first two sales with prejudice. Ms. Wichot agrees
  to release all claims from the beginning of time, known or unknown,
  against Stephen Patmont, his family, agents, heirs and successors in
  interest. This release will in no way affect Ms. Wichot's right to
  participate in distribution of assets of the bankruptcy estate pro rata
  with the claims she filed, but it will limit any further enforcement of the
  judgment(s), directly or indirectly against Stephen Patmont, his family,
  agents, heirs and successors in interest.
        13.   By signing his approval of the Order below, Mr. Patmont
  agrees that the three settlements obtained by the Trustee referenced
  herein were fair and reasonable. Mr. Patmont, in consideration of Ms.
  Wichot's release, agrees to release all claims from the beginning of time,
  known or unknown, against Ms. Wichot, her family, agents, heirs and
  successors in interest. This release shall include the termination of all
  efforts in any court to set aside the judgment(s) obtained by Ms. Wichot
  forever.
        14.   Any finding of fact which may be deemed a conclusion of law
  shall he so classified.
  II. Conclusions of Law
        1.    This Court has jurisdiction over the parties and the subject
  matter of this settlement between Ms. Wichot and Mr. Patmont.

                                       4
Case 12-52799-btb    Doc 446   Entered 08/28/19 14:53:05   Page 11 of 20




           2.   The Court finds that this settlement is fair and reasonable
  under the circumstances.
           3.   The Court believes it is in the best interests of all parties if
  the Chapter Seven Trustee proceeds to distribute the funds on hand to
  the creditors and thereafter closes the case.
           IN LIGHT OF THE FOREGOING, IT IS HEREBY ORDERED that
           1.   The Settlement between Ms. Wichot and Mr. Patmont is
  approved.
           2.   The Trustee shall proceed to distribute the funds on hand to
  creditors and proceed to close the case.


                                            Approved/Disapproved

  Dated:                                 Dated:




  Michael Lehners, Esq.                  Christopher Burke, Esq.
  Attorney for Chapter 7 Trustee         Attorney for Stephen Patmont


  Approved/Disapproved

  Dated:




  Barbara Wichot, as the guardian of
  the person and estate of Jeffrey
  Wichot - an incapacitated person



                                    # # #

                                        5
Case 12-52799-btb   Doc 446   Entered 08/28/19 14:53:05   Page 12 of 20




                     Exhibit 2




                     Exhibit 2
8/27/2019                 Case 12-52799-btb                  Doc 446        Patmont
                                                                       Entered  08/28/19 14:53:05    Page 13 of 20
               From: mc13303 <mc13303@aol.com>
                   To: attycburke <attycburke@charter.net>; wichoffab5 <wichotfab5@aol.com>; wdg <wdg@renotrustee.com>
            Subject: Patmont
                Date: Thu, Apr 18, 2019 10:38 am
    Attachments: Patmont Order Settlement 4.11.19_I .PDF (47K)


   Ms. Wichot. I have not heard from you with respect to the proposed order settling the
   case. I have attached another copy for your convenience. I have received a request
   for changes from Mr. Patmont. That is pasted below.

   I would like to hear from you this week. If we can't get a resolution of this, the Trustee
   will simply file a motion to declare the sales valid and begin distribution. If this is the
   case, I would have to charge the estate; but I am willing to still work for no charge in
   getting the agreement finalized if that is possible.

   With respect to the proposed order, my wife and I wish — and we are entitled to — finality.
   So please have Mr. Lehners make the following corrections:


   Typographical


   The spelling of my name is 'Steven'


   Substantive


   Add a sentence after paragraph 8: "Lawrence G Townsend, Esq., represented the Debtor
   in the noted litigation and has yet to be paid for his work. He will submit a fee application and permission for
   employment nunc pro tunc once this Dismissal/Settlement is agreed to."


   Add a paragraph 15: "Barbara Wichot, individually, and as the guardian of the person and
   Estate of Jeffrey Wichot, herewith releases Steven J. and Hannelore Patmont and Gabriel
   and Cynthia Patmont, their agents, attorneys, and assigns, from any and all liability whatsoever arising from any claimed injury
   to Jeffrey Wichot, including but not limited to any judgment received by default or otherwise rendered by a New Jersey State
   Court (hereinafter 'the New Jersey judgment') and, Hannelore and Steven J. Patmont and Gabriel and Cynthia Patmont, releases
   Barbara Wichot, individually, and as the guardian of the person and Estate of Jeffrey Wichot, from any and all claims and
   liabilities arising fromthe filing of the New Jersey judgment in the District Court in and for Douglas County, Ninth Judicial
   District, and from damages costs and attorneys' fees, including claims for abuse of process and malicious prosecution, arising
   from the filing and prosecution of various motions to set aside the sale of assets ofPatmont Motor Werks,
   Inc. a Nevada corporation, by the Trustee, and/or the settlement by the Trustee with Steven J. and Hannelore Patmont of
   Adversary Case 15-05031 — btb"


   16. "Barbara Wichot, individually, and as the guardian of the persona and Estate of Jeffrey Wichot, herewith agrees to obtain
   approval by a New Jersey State judge, sitting in Chancery, of this settlement as required by New Jersey law. "


https://mai I .aol .comlurebmail-std/en- us/Pr ntM es sage                                                                            1/2
8/27/2019                 Case 12-52799-btb                  Doc 446   Entered  08/28/19 14:53:05
                                                                            Patmont                 Page 14 of 20

   Then, the signature lines need to be set up with two signatures of Mrs. Wichot, and
    IT IS SO AGREED above the signature lines of Mrs. Wichot and my wife and I.


   Thank you for your assistance.


   Very truly yours,


   STEVEN J. PATMONT




https ://mai I .ad .comMebmail-std/en- us/Pr i ntM essag e                                                          2/2
Case 12-52799-btb   Doc 446   Entered 08/28/19 14:53:05   Page 15 of 20




                     Exhibit 3




                     Exhibit 3
8/27/2019                                                                     Re: Patmont
                            Case 12-52799-btb                   Doc 446   Entered   08/28/19 14:53:05   Page 16 of 20
        From: Barbara Wichot <wichotfab5@aol.com >
            To: mc13303 <mc13303@aol.com >
    Subject: Re: Patmont
         Date: Thu, Apr 18, 2019 5:41 pm


   Mr. Lehners
   The proposed draft is being reviewed by our attorney.


   Sent from my Ethone

   On Apr 18, 2019, at 1:38 PM, mc13303@aoLcom wrote:


              Ms. Wichot. I have not heard from you with respect to the proposed order
              settling the case. I have attached another copy for your convenience. I
              have received a request for changes from Mr. Patmont. That is pasted
              below.

              I would like to hear from you this week. If we can't get a resolution of this, the
              Trustee will simply file a motion to declare the sales valid and begin distribution. If
              this is the case, I would have to charge the estate; but I am willing to still work for
              no charge in getting the agreement finalized if that is possible.

              With respect to the proposed order, my wife and I wish — and we are entitled to — finality.
              So please have Mr. Lehners make the following corrections:


              Typographical


              The spelling of my name is 'Steven'


              Substantive


              Add a sentence after paragraph 8: "Lawrence G. Townsend, Esq., represented the Debtor
              in the noted litigation and has yet to be paid for his work. He will submit a fee application and permission for
              employment nunc pro tunc once this Dismissal/Settlement is agreed to."


              Add a paragraph 15: "Barbara Wichot, individually, and as the guardian of the person and
              Estate of Jeffrey Wichot, herewith releases Steven J. and Hannelore Patmont and Gabriel
              and Cynthia Patmont, their agents, attorneys, and assigns, from any and all liability whatsoever arising from any
              claimed injury to Jeffrey Wichot, including but not limited to any judgment received by default or otherwise
              rendered by a New Jersey State Court (hereinafter 'the New Jersey judgment') and, Hannelore and Steven J.
              Patmont and Gabriel and Cynthia Patmont, releases Barbara Wichot, individually, and as the guardian of the
              person and Estate ofJeffrey Wichot, from any and all claims and liabilities arising from the filing of the New
https://mai I .aol .comtwebmai I- std/en- us/Pr i ntM essag e                                                                     1/2
8/27/2019               Case 12-52799-btb               Doc 446       Re: Patmont
                                                                  Entered    08/28/19 14:53:05      Page 17 of 20
            Jersey judgment in the District Court in and for Douglas County, Ninth Judicial District, and from damages costs
            and attorneys' fees, including claims for abuse of process and malicious prosecution, arising from the filing and
            prosecution of various motions to set aside the sale of assets of Patmont Motor Werks,
            Inc. a Nevada corporation, by the Trustee, and/or the settlement by the Trustee with Steven J. and Hannelore
            Patmont of Adversary Case 15-05031 — btb"


            16. "Barbara Wichot, individually, and as the guardian of the persona and Estate of Jeffrey Wichot, herewith
            agrees to obtain approval by a New Jersey State judge, sitting in Chancery, of this settlement as required by
            New Jersey law. "



            Then, the signature lines need to be set up with two signatures of Mrs. Wichot, and
             1T IS SO AGREED above the signature lines of Mrs. Wichot and my wife and I.


            Thank you for your assistance.


            Very truly yours,


            STEVEN J. PATMONT

            <Patmont Order Settlement 4.1 1.19_1 .PDF>




https://mail.aol.comtwebrnail-std/en-us/PrintMessag e                                                                           2/2
Case 12-52799-btb   Doc 446   Entered 08/28/19 14:53:05   Page 18 of 20




                     Exhibit 4




                     Exhibit 4
8/27/2019                 Case 12-52799-btb                Doc 446       Re: Patmont
                                                                     Entered    08/28/19 14:53:05     Page 19 of 20
       From: mc13303 <mc13303@aol.com >
         To: wichotfab5 <wichotfab5@aol.com >; attycburke <attycburke@charter.net>; wdg <wdg@renotrustee.com >
    Subject: Re: Patmont
      Date: Thu, Apr 18, 2019 5:44 pm


   It is somewhat of a time sensitive matter. Do you have any idea when you will get a
   response from him?

   Thank you for your reply.


   —Original Message—
   From: Barbara Wichot <wichotfab5@aol.com>
   To: mc13303 <mc13303@aol.com>
   Sent: Thu, Apr 18, 2019 5:41 pm
   Subject: Re: Patmont

   Mr. Lehners
   The proposed draft is being reviewed by our attorney.


   Sent from my iPhone

   On Apr 18, 2019, at 1:38 PM, mc13303@aol.com wrote:


             Ms. Wichot. I have not heard from you with respect to the proposed order
             settling the case. I have attached another copy for your convenience. I
             have received a request for changes from Mr. Patmont. That is pasted
             below.

             I would like to hear from you this week. If we can't get a resolution of this,
             the Trustee will simply file a motion to declare the sales valid and begin
             distribution. If this is the case, I would have to charge the estate; but I am
             willing to still work for no charge in getting the agreement finalized if that is
             possible.

             With respect to the proposed order, my wife and I wish — and we are entitled to — finality.
             So please have Mr. Lehners make the following corrections:


             Typographical


             The spelling of my name is 'Steven'


             Substantive



https://mai I .aol .comtwebmail-std/en-us/PrintM essag e                                                              1/2
8/27/2019                                                               Re: Patmont
                         Case 12-52799-btb                Doc 446   Entered   08/28/19 14:53:05        Page 20 of 20
             Add a sentence after paragraph 8: "Lawrence G Townsend, Esq., represented the Debtor
             in the noted litigation and has yet to be paid for his work. He will submit a fee application and permission for
             employment nunc pro tunc once this Dismissal/Settlement is agreed to."


             Add a paragraph 15: "Barbara Wichot, individually, and as the guardian of the person and
             Estate ofJeffrey Wichot, herewith releases Steven J. and Hannelore Patmont and Gabriel
             and Cynthia Patmont, their agents, attorneys, and assigns, from any and all liability whatsoever arising from any
             claimed injury to Jeffrey Wichot, including but not limited to any judgment received by default or otherwise
             rendered by a New Jersey State Court (hereinafter 'the New Jersey judgment') and, Hannelore and Steven J.
             Patmont and Gabriel and Cynthia Patmont, releases Barbara Wichot, individually, and as the guardian of the
             person and Estate of Jeffrey Wichot, from any and all claims and liabilities arising from the filing of the New
             Jersey judgment in the District Court in and for Douglas County, Ninth Judicial District, and from damages costs
             and attorneys' fees, including damns for abuse of process and malicious prosecution, arising from the filing and
             prosecution of various motions to set aside the sale of assets of Patmont Motor Werks,
             Inc. a Nevada corporation, by the Trustee, and/or the settlement by the Trustee with Steven J. and Hannelore
             Patmont of Adversary Case 15-05031 — btb"


             16. "Barbara Wichot, individually, and as the guardian of the persona and Estate of Jeffrey Wichot, herewith
             agrees to obtain approval by a New Jersey State judge, sitting in Chancery, of this settlement as required by
             New Jersey law. "



             Then, the signature lines need to be set up with two signatures of Mrs. Wichot, and
             1T IS SO AGREED above the signature lines of Mrs. Wichot and my wife and I.


             Thank you for your assistance.


             Very truly yours,


             STEVEN J. PATMONT

             <Patmont Order Settlement 4.11.19_1.PDF>




https://mai I .aol .comlwebmil-std/en-us/PrintM essag e                                                                          2/2
